Case 1:21-cv-00093-DBB Document 1-2 Filed 06/21/21 PagelD.52 Page i1of1

ALLEN WAYNE SEAMSTER. FILED IN UNITED STATES DISTRICT
REG. NO. 08723-509  &_ GOURT, DISTRICT OF UTAH

Set

 

FCI FLORENCE JUN 2 1 2021
FEDERAL CORR. INSTITUTION
’ D. M.
P.0.BOX 6000 BY SONES, CLERK
FLORENCE, CO 81226 DEPUTY CLERK
June 4, 2021

Mr. D. Mark Jones
Clerk of Court
U. S. District Court
District of Utah
Northern Division

351 S West Temple, Room 1.100
Salt Lake City, UT 84101

RE: Seamster v. United States
Civil No. 1:21-cv-
Crim No. 1:20-cr-00015-DBB-1

Dear Mr. Jones:

Enclosed please find and accept for filing Movant’s Motion under 28 U.S.C.
§ 2255 to Vacate, Set Aside or Correct Sentence by a Person in Federal Custody and
Memorandum of Law in Support thereof. Please submit these documents to the Court.

Thank you for your assistance in this matter.

Sincerely,

 

Appearing Pro Se

_ Encl. as noted
